Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed March 4, 2021.  Claims 1-24 are currently pending.  Claims 1, 2, 5, 6, 9, 10, 13, 14, 17, 18, 21, and 22 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2021 has been considered by the examiner.

Claim Objections
The previous objection to claim 5 is withdrawn in view of Applicant’s amendments.

The previous objection to claim 4 is withdrawn in view of Applicant’s arguments, beginning on page 10 of remarks, and the affidavit filed March 4, 2021.

Claim Rejections - 35 USC § 101
The previous rejection of claims 1-24 under 35 U.S.C. 101 are withdrawn in view of Applicant’s amendments and arguments beginning on page 12 of remarks.  Independent claims 1, 9, and 17 have been amended to recite “training a machine learning model.”  As argued on page 14, 

Claim Rejections - 35 USC § 103
The previous rejection of claims in view of previously cited Showalter, Dardzinska, and ILDR are withdrawn.  Applicant has amended independent claims 1, 9, and 17 to include:
“generating, using the one or more success training datasets and failure training datasets, a temporal failure curve that describes a likelihood of success or failure of an item as a function of time;” and 
“generating temporal failure data by extracting, from the temporal failure curve, a value describing the likelihood of failure of the item at a particular time;”

On page 19 of remarks, Applicant argues that the prior art does not teach these features and Examiner agrees.  Claims 1-24 are allowed.

Response to Arguments
Applicant’s arguments, filed March 4, 2021, have been fully considered and are persuasive.  The previous rejections are withdrawn.  See above for details. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hunt et al., U.S. Patent Application Publication 2018/0336484 – teaches a machine learning system capable of learning with incomplete data.


 Conclusion
Claims 1-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121